Title: From Thomas Jefferson to Nathanael Greene, 10 February 1781
From: Jefferson, Thomas
To: Greene, Nathanael



Sir
Richmond Feb. 10. 1781.

I now do myself the pleasure of transmitting you information on the several heads of your requisitions. I am sorry that full compliance with them has appeared impracticable. Every moment however brings us new proofs that we must be aided by our Northern brethren. Perhaps they are aiding us, and we may be uninformed of it. I think near half the enemy’s force are now in Virginia and the states South of that. Is half the burthen of opposition to rest on Virginia and N. Carolina? I trust you concur with us in crying aloud to Congress on this head.
I sincerely rejoice with you on Genl. Morgan’s late important  success. Besides the real loss sustained by the enemy in the force they were moving against us, it will give us time to prepare for the residue. The prisoners taken on that occasion I shall certainly take the liberty of handing on Northwardly through this state. For the reasons for doing this I beg leave to refer you to the inclosed.
Doctr. Brownson received £75,000 equal to £1000 specie. For the balance he must wait until the assembly meets. They are called together on the 1st. of the ensuing month. I hope they will then determine to make up their quota of men fully. I have the pleasure to inform you that we have reason to expect during the two ensuing months very full supplies of all necessaries for our army from France, on a contract we had made the last spring. I hope too that their escort is such as not only to render their entrance secure but to promise something further. I have the honour to be with very great esteem & respect Sir Your most obedt. & most humble servt,

Th: Jefferson

